Title: C. W. F. Dumas to John Adams: A Translation, 12 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 12 March 1782
Sir

In addition to confirming my two letters of yesterday, this one is to inform you that the city of Dordrecht just passed a resolution by which it honors its worthy pensionary Mr. De Gyselaar, with a moving and honorable proof of its esteem and approbation and, moreover, unequivocally to his disposition with regard to public affairs. With this resolution, it is expected that he will not take on any other ministerial job in another provincial voting city, but instead will remain continuously attached to the city of Dordrecht. On the other hand, the resolution increased his salary by one third by virtue of his position. Share with me, sir, the joy that I feel from this.
In a letter that arrived from the same city this morning, I read these spirited words: “We are burning with desire here to recognize American independence.”

 I am, as you always know, with as much attachment as respect, sir, your very humble and very obedient servant
Dumas

